MONTGOMERY, Judge
(dissenting).
I respectfully dissent because I do not feel that the law should be circumvented by the obvious device used here. The purpose of KRS 160.180(4) is to prevent the nepotism which was practiced here. Hall v. Boyd County Board of Education, 265 Ky. 500, 97 S.W.2d 38. The salutary purpose of the statute is discussed in Letcher v. Commonwealth ex rel. Matthews, Ky., 414 S.W.2d 402, and the cases cited therein. In Letcher and in its companion case, Commonwealth ex rel. Matthews v. Coatney, Ky., 396 S.W. 2d 72, three county school board members were ousted for violations of the statute. *464The conflict of interests presented by violations of the statute strikes at the heart of our educational system. The statute should be strictly enforced.
The key to what was going on in the present case is shown by the minutes of the December meeting at which Dacker Combs seconded the motion to employ his first cousin. Before the minutes of the December meeting were changed by the amendment made at the February meeting, the minutes showed that Combs seconded the motion to employ his cousin and voted in favor of the motion. No correction of this minute was made at the January meeting although there is an attempt to show otherwise. As I understand the record, the December minutes still show that Combs seconded the motion to employ his cousin.
It is realized that an occasion may arise which necessitates a correction in a school board’s minutes, but the record in this case shows plainly that Dacker Combs violated KRS 160.180(4) and that the maneuvers at the January and February meetings were an effort to extricate him from his predicament and to avoid his ouster. The majority opinion places an approval on conduct that will not bear close scrutiny. I feel that Dacker Combs violated the statute and should be ousted.